[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 10-15193         ELEVENTH CIRCUIT
                            Non-Argument Calendar      AUGUST 12, 2011
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 1:08-cr-00421-CAP-AJB-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

RICARDO GODFREY PINDER, JR.,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (August 12, 2011)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Ricardo Pinder, Jr., was convicted by a jury for conspiracy to commit a

Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a). He contends on appeal
that the district court erred in denying his motion for judgment of acquittal

pursuant to Federal Rule Criminal Procedure 29 because: (1) the government

presented no evidence that the conspiracy to commit a robbery of a private

individual affected interstate commerce; and (2) there was insufficient evidence of

an agreement or meeting of the minds by Pinder and his alleged co-conspirators to

carry out a robbery, as opposed to a burglary.

      At trial, a law enforcement officer testified that he responded to a call

regarding a suspicious vehicle parked outside of a town-home, and observed

Pinder and three other individuals inside the vehicle. They were arrested for

loitering when the explanations they gave for their presence there did not appear to

be valid. A search of the vehicle discovered, among other things, bandanas

shaped like masks, a loaded assault-rifle in the trunk and a semi-automatic pistol

in the back seat, both of which were stolen. A subsequent search pursuant to a

warrant disclosed duct tape, electrical tape, a two-way radio, and zip ties in the

car. Interviews with Pinder and the others revealed that they purchased these

items as a part of a plan to steal money, cocaine, and marijuana from a drug dealer

who lived in the town-home. Two of the other co-conspirators testified against

Pinder at his trial as cooperating witnesses, both stating that the plan morphed




                                          2
from a plan to commit a robbery to a plan to commit a burglary by waiting until

the victim left the house, in the event he was armed.

      Pinder was charged in a six-count indictment. In addition to the Hobbs Act

conspiracy, he was also convicted for using and carrying firearms in relation to the

conspiracy and possession of a stolen firearm. He was acquitted on three other

counts relating to the theft of firearms.

      We review de novo the denial of a motion for judgment of acquittal, and

construe the evidence in the light most favorable to the verdict. United States v.

Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006).

                                            I.

      Pinder first argues that the government failed to establish the necessary

impact on interstate commerce to support a conviction for a violation of the Hobbs

Act because the evidence only supports a robbery against an individual rather than

a business.

      Upon review of the record, we find that the evidence was sufficient to

establish a conspiracy that had the potential to affect interstate commerce.

“Because the Hobbs Act, by its own terms, encompasses the inchoate offenses of

attempt and conspiracy, the interstate nexus required to prove a Hobbs Act

conspiracy may be established upon evidence that had the conspiratorial objective

                                            3
been accomplished, interstate commerce would have been affected.” United States

v. Orisnord, 483 F.3d 1169, 1177 (11th Cir. 2007). Thus, when a defendant is

charged with conspiracy to violate the Hobbs Act, “the interstate nexus may be

demonstrated by evidence of potential impact on interstate commerce or by

evidence of actual, de minimus impact.” United States v. Lee, 256 F.3d 1229,

1232 (11th Cir. 2001) (emphasis omitted) (internal quotation marks omitted). We

have also stated that a Hobbs Act conspiracy aimed at obstructing drug trafficking

establishes a sufficient interstate nexus, even where the intended victims and drugs

are fictitious. See United States v. Taylor, 480 F.3d 1025, 1027 (11th Cir. 2007).

      Here, two of Pinder’s co-conspirators testified at his trial that they

collaborated with one another in an effort to steal money and drugs from a drug

dealer. A conspiracy that has an objective to steal drugs and money from a drug

dealer has a “potential” impact on interstate commerce, and therefore, there is a

sufficient interstate nexus to support Pinder’s conviction as to the Hobbs Act

conspiracy.

                                         II.

      Pinder next argues that the government failed to establish the existence of

an agreement to commit armed robbery, sufficient to support a conspiracy.




                                          4
      To prove a Hobbs Act conspiracy, “the government must prove that: (1) two

or more persons agreed to commit a robbery or extortion encompassed within the

Hobbs Act; (2) the defendant knew of the conspiratorial goal; and (3) the

defendant voluntarily participated in helping to accomplish the goal.” United

States v. Diaz, 248 F.3d 1065, 1084 (11th Cir. 2001). Although the government

need not prove an overt act to sustain a conviction under the Hobbs Act, United

States v. Pistone, 177 F.3d 957, 960 (11th Cir. 1999) (per curiam), overt acts

committed by conspirators in furtherance of the conspiracy constitute

circumstantial evidence of the existence of an agreement. United States v. Arias-

Izquirdo, 449 F.3d 1168, 1182 (11th Cir. 2006).

      Here, the jury heard evidence that Pinder and his co-conspirators initially

planned to enter the victim’s home, tie him up at gunpoint with zip ties, and then

ransack his home. The conspirators committed overt acts in furtherance of this

plan when they bought masks, gloves, zip ties, two-way radios, and duct tape;

retrieved firearms; and drove together to the victim’s home. These acts provide

sufficient circumstantial evidence to establish an agreement between the

conspirators to commit an armed robbery. Although the conspirators may have

subsequently agreed to commit burglary instead of robbery, the violation of §

1951(a) was complete upon the initial agreement to commit an armed robbery.

                                         5
                                        III.

      In reviewing the sufficiency of the evidence, “the issue is not whether a jury

reasonably could have acquitted but whether it reasonably could have found guilt

beyond a reasonable doubt.” Thompson, 473 F.3d at 1142. We find that the

evidence was sufficient to prove that the conspiracy to commit a Hobbs Act

robbery had the potential to affect interstate commerce. We also find that the

evidence was sufficient to demonstrate that the conspirators agreed to commit an

armed robbery because they collaborated with one another to obtain the necessary

equipment and firearms to conduct an armed robbery and discussed the details to

accomplish that objective with one another. Accordingly, Pinder’s convictions are

affirmed.

      AFFIRMED.




                                         6